Citation Nr: 1821573	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-31 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Home Loan Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve from March 1958 to March 1966, including a period of active duty for training from May 1958 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision issued by the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Atlanta, Georgia.  

In April 2016, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A certificate of eligibility for VA home loan benefits is granted to Veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C. §§ 3701, 3702.  

As pertinent here, the term "Veteran" includes an individual who is not otherwise eligible for the benefits of this chapter and (i) who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or (ii) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  See 38 U.S.C. §§ 3701(b) (5) (A), 3702(a) (2) (E).  

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of title10.  38 U.S.C. 
§ 3701(b) (5) (B); see also 38 U.S.C. §101(27).  

In his June 2015 notice of disagreement, the Veteran stated that he served from May 26, 1958 to March 13, 1966 in the Selective Reserve in the Critical Skill Program.  He was attacked to a special assignment with the Lockheed Martin Company (formerly known as Glenn L. Martin) as an Aeronautical Engineer and also for Republic Aviation.  He claimed that he was on active duty for the entire period and that he could have been called up to front lines in Vietnam at any point during those years.  

However, the Veteran's service personnel records show that he served in the Air Force Reserve from March 1958 to March 1966, which totaled 8 years and 12 days, including a period of active duty for training from May 1958 to August 1958.  However, such documents also show that, as of March 1958, the Veteran was assigned to the Ready Reserve in an active status; as of September 1958, he was assigned to the Standby Reserve in an inactive status; and, as of August 1964, he was assigned to the Standby Reserve in an active status.  Therefore, as such documents suggest that the Veteran was transferred to the Standby Reserve as of September 1958, i.e., six months into his Reserve service, it is unclear whether he meets the 6 year service requirement for VA basic eligibility for VA home loan guaranty benefits.

In April 2016, the Board remanded the case to the RO finding that additional development was necessary to verify the nature of service the Veteran performed.  Specifically, the Board directed that the RO should obtain a report of the Veteran's points received during each period of his Air Force Reserve service (i.e., AF Form 526) and the Defense Finance and Accounting Service (DFAS) for his leave and earning statements for the period from March 1958 to March 1966, which will detail whether he was paid for any period of training, to determine whether he meets the 6 year requirement for basic eligibility for VA home loan guaranty benefits.

However, this has not been done.  The record reflects that in March 2017, the VA Regional Loan Center requested the Veteran's service personnel records.  The RO merely responded that all his service personnel records are already of record.  The case was subsequently returned to the Board, following the issuance of a Supplemental Statement of the Case in November 2017, without any further development.  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded again for the RO to obtain the specific documents requested.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify the nature of the Veteran's service in the Air Force Reserve from March 1958 to March 1966.  In particular, the Board is interested in obtaining a report of the Veteran's points received during each period of his Air Force Reserve service (i.e., AF Form 526) and the Defense Finance and Accounting Service (DFAS) leave and earning statements for the period from March 1958 to March 1966.  All records and/or responses received should be associated with the claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

